IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 304A17

                                 Filed 11 May 2018

STATE OF NORTH CAROLINA

              v.
ASAIAH BEN YISRAEL



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 804 S.E.2d 742 (2017), finding no error after

appeal from a judgment entered on 13 April 2016 by Judge Paul C. Ridgeway in

Superior Court, Wake County. Heard in the Supreme Court on 16 April 2018.


      Joshua H. Stein, Attorney General, by Mary L. Lucasse, Special Deputy
      Attorney General, for the State.

      Craig M. Cooley for defendant-appellant.


      PER CURIAM.


      AFFIRMED.